 



Exhibit 10.1
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 3, 2006 (this “Amendment”), is among MSX International, Inc., a Delaware
corporation (with its successors and assigns, the “Company”), the other Loan
Parties, the Lenders and JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, NA (Main Office Chicago)), a national banking association, as LC Issuer and
as Agent.
RECITALS
          A. The Company, the other Loan Parties, the Lenders and JPMorgan Chase
Bank, NA, as LC Issuer and as Agent, are parties to an Amended and Restated
Credit Agreement dated as of August 1, 2003, as amended (the “Credit
Agreement”).
          B. The Company and the other Loan Parties have requested that the
Agent, the LC Issuer and the Lenders amend the Credit Agreement as set forth
herein, and the Agent, the LC Issuer and the Lenders are willing to do so in
accordance with the terms hereof.
TERMS
          In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:
          ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in
Article III hereof, the Credit Agreement shall be amended as follows:
          1.1 The following definitions are added to Section 1.1 in appropriate
alphabetical order:
          “GTECH” means GTECH Services, Inc., a Michigan corporation.
          “GTECH Additional Consideration” means the “Additional Consideration”,
as defined in the GTECH Asset Sale Agreement, to be paid as described in the
GTECH Asset Sale Agreement.
          “GTECH Asset Sale Agreement” means the Asset Purchase Agreement dated
March 3, 2006 among MSX Engineering, the Company, Chelsea Computer Consultants,
Inc. and GTECH in the form delivered to the Agent prior to the Fourth Amendment
Effective Date.
          “GTECH Asset Sale Documents” means the GTECH Asset Sale Agreement and
all other agreements and documents executed or delivered in connection
therewith.
          “GTECH Sale” means the sale of the GTECH Sale Assets in accordance
with the GTECH Asset Sale Documents.
          “GTECH Sale Assets” means the “Assets”, as that terms is defined in
the GTECH Asset Sale Agreement, to be sold pursuant to the GTECH Asset Sale
Documents.
          “GTECH Sale Net Cash Proceeds” means the Net Cash Proceeds paid or to
be paid to MSX Engineering or any of its Affiliates at any time in connection
with the GTECH Sale, including without limitation all such amounts as described
on Schedule 5.37.

 



--------------------------------------------------------------------------------



 



          “Fourth Amendment” means the Fourth Amendment to this Agreement dated
the Fourth Amendment Effective Date.
          “Fourth Amendment Effective Date” means March 3, 2006.
          “2006 Blocked Account” means the “Account” defined and referenced in
the 2006 Blocked Account Control Agreement.
          “2006 Blocked Account Control Agreement” means the Blocked Account
Control Agreement dated as of January 18, 2006 among MSX Engineering, the Agent,
and JPMorgan Chase Bank, N.A., as the depository bank.
          1.2 The following new Section 5.37 is added:
          5.37 GTECH Sale; Etc. The GTECH Sale and all transactions related
thereto are permitted by, and not in contravention of, any of the Second Secured
Debt Documents, Third Secured Term Loan Debt Documents, Fourth Secured Term Loan
Debt Documents or Subordinated Debt Documents or any other material agreement,
and no amendment, modification, waiver or other supplement is being executed in
connection with, nor is any fee being paid in connection with, any of the Second
Secured Debt Documents, Third Secured Term Loan Debt Documents, Fourth Secured
Term Loan Debt Documents or Subordinated Debt Documents or any other material
agreement relating to the GTECH Sale. The GTECH Sale does not require any
payment under the Subordinated Debt, the Fourth Secured Term Loan Debt, the
Third Secured Term Loan Debt or the Second Secured Debt at any time. The amount
of, and timing of the payment of, the GTECH Sale Net Cash Proceeds are described
on Schedule 5.37. The Loan Parties are in compliance in all material respects
with all terms and provisions the Subordinated Debt Documents, the Fourth
Secured Term Loan Debt Documents, the Third Secured Term Loan Debt Documents or
the Second Secured Debt Documents.
          1.3 Section 6.19 is amended by adding the following new clause
(j) after the existing clause (i) but before the words “provided, however”:
     , or (j) the sale of the GTECH Sale Assets, subject to each of the
following:
          (i) the GTECH Sale is closed on or before March 7, 2006 in accordance
with the terms and provisions of the GTECH Asset Sale Documents delivered to the
Agent prior to the Fourth Amendment Effective Date, and such GTECH Asset Sale
Documents will not be amended, supplemented, waived or otherwise modified, nor
any provision thereof waived, without the prior written consent of the Agent,
          (ii) the representations in Section 5.37 shall be correct,
          (iii) the Borrowers hereby agree that all GTECH Sale Net Cash Proceeds
shall be immediately deposited into the 2006 Blocked Account (and shall be
subject to the 2006 Blocked Account Control Agreement) on the date received by
MSX Engineering or any of its Affiliates, and
          (iv) the Lenders authorize the Agent to release the Liens on the GTECH
Sale Assets upon the closing of the GTECH Sale.

 



--------------------------------------------------------------------------------



 



          1.4 The following new Section 6.33 is added to the Credit Agreement:
          6.33 2006 Blocked Account. Each of the Loan Parties represents,
acknowledges and agrees that (a) an amount equal to all MSX UK Sale Net Cash
Proceeds, MSX CTS Sale Net Cash Proceeds and GTECH Sale Net Cash Proceeds have
been and will be deposited into the 2006 Blocked Account and be subject to the
2006 Blocked Account Control Agreement, (b) MSX Engineering has full power to
transfer all rights in and to all amounts that have been or will be deposited
into the 2006 Blocked Account, including without limitation an amount equal to
all MSX UK Sale Net Cash Proceeds, MSX CTS Sale Net Cash Proceeds and GTECH Sale
Net Cash Proceeds, (c) under the 2006 Blocked Account Control Agreement, the
Agent has sole control over, and a first priority, perfected lien and security
interest in (for the benefit of itself and the LC Issuer and the Lenders and
securing all Secured Obligations) the 2006 Blocked Account and all amounts
deposited therein at any time, and (d) each Loan Party hereby ratifies and
confirms the 2006 Blocked Account Control Agreement, and MSX Engineering agrees
to execute and deliver all further agreements and documents in connection
therewith at any time requested by the Agent. Notwithstanding anything herein or
in any other agreement to the contrary to the contrary, the Agent shall have
sole control over the 2006 Blocked Account and the Agent may apply (whether by
direct payment, by cash collateralizing or by other defeasance as determined by
the Agent) any and all amounts in the 2006 Blocked Account all to the Secured
Obligations and permanently reduce the Commitments by the amount of such
application at any time (i) upon or during the continuance of a Default (and
automatically upon a Default under clause (f) of Article VII hereof), (ii) if
required to prevent any required payment or default, if any, under the
Subordinated Debt, the Fourth Secured Term Loan Debt, the Third Secured Term
Loan Debt or the Second Secured Debt or (iii) upon demand by the Agent or the
Required Lenders.
          1.5 Schedule 5.37 attached hereto is added to the Credit Agreement as
Schedule 5.37 thereto.
          ARTICLE II. REPRESENTATIONS. Each Loan Party represents and warrants
to the Agent, the LC Issuer and the Lenders that:
          2.1 The execution, delivery and performance of this Amendment are
within its powers, have been duly authorized and is not in contravention of any
statute, law or regulation or of any terms of its Articles of Incorporation,
By-laws or other organizational documents, or of any material agreement or
undertaking to which it is a party or by which it is bound.
          2.2 This Amendment is the legal, valid and binding obligation of each
Loan Party, enforceable against each in accordance with the terms hereof,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the rights of creditors generally and by general
principles of equity.
          2.3 After giving effect to the amendments contained herein, the
representations and warranties of the Loan Parties contained in the Credit
Agreement and the other Loan Documents are true on and as of the date hereof
with the same force and effect as if made on and as of the date hereof.
          2.4 After giving effect to the amendments and waivers contained
herein, no Default or Unmatured Default exists or has occurred and is continuing
on the date hereof.

 



--------------------------------------------------------------------------------



 



          ARTICLE III. CONDITIONS OF EFFECTIVENESS.
          This Amendment shall be effective as of the date hereof when each of
the following conditions is satisfied:
          3.1 the Loan Parties and the Required Lenders shall have signed this
Amendment.
          3.2 The Company shall have delivered complete and correct copies of
all GTECH Asset Sale Documents.
          3.3 The Company and MSX Engineering shall have delivered or caused to
be delivered such resolutions and other documents required by the Agent.
          ARTICLE IV. MISCELLANEOUS.
          4.1 References in the Credit Agreement or in any other Loan Document
to the Credit Agreement shall be deemed to be references to the Credit Agreement
as amended hereby and as further amended from time to time. Without limiting the
definition of Loan Documents, this Amendment and all other agreements and
documents executed in connection herewith constitute Loan Documents.
          4.2 Except as expressly amended hereby, each Loan Party agrees that
the Credit Agreement and all other Loan Documents are ratified and confirmed and
shall remain in full force and effect and that it is not aware of any set off,
counterclaim, defense or other claim or dispute with respect to any of the
foregoing, and acknowledges and agrees that the Agent and the Lenders have fully
performed all of their obligations under the Credit and all other Loan
Documents. Notwithstanding this representation and as further consideration for
the agreements and understandings herein, each of the Loan Parties, on behalf of
itself and its employees, agents, executors, heirs, successors and assigns (the
“Releasing Parties”), hereby releases the Agent and the Lenders, their
respective predecessors, officers, directors, employees, agents, attorneys,
affiliates, subsidiaries, successors and assigns, from any liability, claim,
right or cause of action which now exists or hereafter arises as a result of
acts, omissions or events occurring on or prior to the date hereof, whether
known or unknown, including but not limited to claims arising from or in any way
related to this Amendment, the Credit Agreement, the other Loan Documents, all
transactions relating to this Amendment, the Credit Agreement or any of the
other Loan Documents or the business relationship among, or any other
transactions or dealings among, the Releasing Parties or any of them and the
Released Parties or any of them.
          4.3 This Amendment may be executed in any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument. Facsimile copies of signatures shall be treated as original
signatures for all purposes under this Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the
Agent have executed this Amendment as of the date first above written.

                  JPMORGAN CHASE BANK, N.A., as Agent, LC Issuer and a Lender
 
           
 
  By:   /s/ David J. Waugh
 
        Name: David J. Waugh         Title: Vice President    
 
                WEBSTER BUSINESS CREDIT CORPORATION
 
           
 
  By:   /s/ Arthur V. Lippens
 
        Name: Arthur V. Lippens         Title: Vice President    
 
                UBS AG, STAMFORD BRANCH
 
           
 
  By:   /s/ Richard L. Tavrow
 
        Name: Richard L. Tavrow         Title: Director    
 
           
 
  By:   /s/ Sailoz Sikka
 
        Name: Sailoz Sikka         Title: Associate Director    

 



--------------------------------------------------------------------------------



 



                  COMPANY:     MSX INTERNATIONAL, INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Executive Vice President & CFO
   
 
                FOREIGN SUBSIDIARY BORROWERS:     MSX INTERNATIONAL NETHERLANDS
B.V.    
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Director    
 
                MSX INTERNATIONAL LIMITED
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Director    
 
                MSX INTERNATIONAL AUSTRALIA PTY LIMITED  
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Director    
 
                OTHER LOAN PARTIES:
 
                MSX INTERNATIONAL HOLDINGS LIMITED
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Director    
 
                MSX INTERNATIONAL SERVICES (HOLDINGS), INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  MSX INTERNATIONAL ENGINEERING SERVICES, INC. (successor by
merger to MSX International Business Services, Inc. and MSX International
Technology Services, Inc.)
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                MEGATECH ENGINEERING, INC.  
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                CHELSEA COMPUTER CONSULTANTS, INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                MANAGEMENT RESOURCES INTERNATIONAL, INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                INTERNATIONAL COMPUTER CONSULTANTS
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                MSX INTERNATIONAL STRATEGIC TECHNOLOGY, INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  MSX INTERNATIONAL DEALERNET SERVICES, INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                MSX INTERNATIONAL NETHERLANDS (HOLDINGS), C.V.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Representatives of the
Partners    
 
                MSX INTERNATIONAL EUROPEAN (HOLDINGS), L.L.C.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                CREATIVE TECHNOLOGY SERVICES, L.L.C.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                PILOT COMPUTER SERVICES, INCORPORATED
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                MILLENNIUM COMPUTER SYSTEMS, INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                MSX INTERNATIONAL PLATFORM SERVICES, LLC
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Operating Manager    

 



--------------------------------------------------------------------------------



 



                  MSX INTERNATIONAL (HOLDINGS), INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    
 
                PROGRAMMING MANAGEMENT & SYSTEMS, INC.
 
           
 
  By:   /s/ Frederick K. Minturn
 
        Name: Frederick K. Minturn         Title: Vice President    

 



--------------------------------------------------------------------------------



 



Schedule 5.37
GTECH Sale Net Cash Proceeds
Sale of HCS Branch Non-Automotive Operations

             
 
          Notes -
Purchase Price -
           
Initial Payment (2.1)
    1,000,000.00      
plus/minus adjustments or deductions
    —      
 
         
 
           
Consideration at Closing
  $ 1,000,000.00      
 
         
 
           
less: transaction costs
    47,900.00      
 
           
less: retention bonuses
    46,200.00     funded in two equal installments on July 30, 2006 and January
30, 2007 as offsets to Additional Consideration paid by Purchaser (see below)
 
         
 
           
remittance to Blocked Account at Closing
  $ 905,900.00      
 
         
 
           
Future Adjustments -
           
Additional Consideration
  tbd   Defined in the Asset Purchase Agreement (2.1)

 